                                                                         1   PHILLIP A. SILVESTRI
                                                                             Nevada Bar No. 11276
                                                                         2   GREENSPOON MARDER LLP
                                                                             3993 Howard Hughes Pkwy., Ste. 400
                                                                         3   Las Vegas, Nevada 89169
                                                                         4   Tel: (702) 978-4249
                                                                             Fax: (954) 333-4256
                                                                         5   Phillip.Silvestri@gmlaw.com
                                                                             Attorneys for Defendant
                                                                         6
                                                                                                          UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                 DISTRICT OF NEVADA
                                                                         8

                                                                         9
                                                                             KEN KACHUR,                                           Case No.: 2:16-cv-02899-JAD-CWH
                                                                        10
                   LLP .




                                                                                                   Plaintiff,                         STIPULATION AND ORDER TO
            MARDERCHTD




                                                                        11
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                                                                                    EXTEND DEADLINE TO FILE REPLY
                                                                        12
                                                            Suite




                                                                             vs.                                                      IN SUPPORT OF MOTION FOR
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102




                                                                                                                                         SUMMARY JUDGMENT
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                        13
                                         HughesAvenue,




                                                                             NAV-LVH, LLC dba WESTGATE LAS
                                                                        14   VEGAS RESORT & CASINO, a Nevada,                                   (LR IA 6-1; 7-1)
                                                                             Limited Liability Company,
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15                                                                   (FIRST REQUEST)
                                Howard




                                                                                                   Defendant.
KOLESAR




                                                                        16
                             3320
                           3993




                                                                                    COME NOW, Defendant, named above, by and through its counsel of record, PHILLIP
                                                                        17
                                                                             A. SILVESTRI, ESQ., and Plaintiff, by and through his counsel of record, MICHAEL P.
                                                                        18
                                                                             BALABAN, ESQ., pursuant to Local Rules IA 6-1 and 7-1, and herein stipulate, agree and make
                                                                        19
                                                                             joint application to extend Defendant’s deadline to file a Reply in Support of its Motion for
                                                                        20
                                                                             Summary Judgment for a period of two weeks, up to and including February 12, 2019. The
                                                                        21
                                                                             present deadline is January 29, 2019.
                                                                        22
                                                                                    This is the first stipulation for an extension of this deadline. This stipulation is made and
                                                                        23
                                                                             based upon the following factors:
                                                                        24
                                                                                    Counsel for Defendant is currently involved in numerous matters before this Court, many
                                                                        25
                                                                             of which have responsive pleading deadlines during the next week (and over the past two (2)
                                                                        26
                                                                             weeks). Additional counsel is working on preparing for a final hearing in an arbitration matter.
                                                                        27
                                                                             While counsel is working diligently, a short continuance is necessary to allow Defendant to
                                                                        28

                                                                                                                     Page 1 of 2
                                                                             38104540.1
                                                                         1   prepare an and file an adequate Reply brief.

                                                                         2          Based on the foregoing, the parties request that this Court order that the deadline for

                                                                         3   Defendant to file a Reply in Support of its Motion for Summary Judgment for a period of two (2)

                                                                         4   weeks, up to and including, February 12, 2019.

                                                                         5
                                                                             Dated: January 24, 2019                              Dated: January 14, 2019
                                                                         6
                                                                             LAW OFFICES OF MICHAEL P. BALABAN                    GREENSPOON MARDER LLP
                                                                         7
                                                                             /s/Michael P. Balaban                                /s/Phillip A. Silvestri
                                                                         8   Michael P. Balaban, Esq.
                                                                         9   10726 Del Rudini St.                                 Phillip A. Silvestri, Esq.
                                                                             Las Vegas, NV 89141                                  3993 Howard Hughes Parkway,
                                                                        10   Tel: (702)586-2964                                   Suite 400
                                                                             Fax: (702)586-3023                                   Las Vegas, NV 89169
                   LLP .




                                                                             Attorney for Plaintiff                               Tel: (702) 978-4249
            MARDERCHTD




                                                                        11
                                                                                                                                  Fax: (954) 333-4256
                                                               380400

                                                      (702) 771-9264
                                                            362-9472




                                                                        12                                                        phillip.silvestri@gmlaw.com
                                                            Suite
                                                         Suite




                                                                                                                                  Attorneys for Defendant
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                        13
                                         HughesAvenue,




                                                                        14                                                        IT IS SO ORDERED
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4255




                                                                        15
                                                                                                                                  ________________________________
                                Howard
KOLESAR




                                                                        16                                                        UNITED STATES DISTRICT JUDGE
                             3320




                                                                                                                                  Dated: January 25, 2019.
                           3993




                                                                        17                                                        DATED: ______________

                                                                        18

                                                                        19

                                                                        20

                                                                        21
                                                                        22

                                                                        23

                                                                        24

                                                                        25
                                                                        26

                                                                        27

                                                                        28

                                                                                                                    Page 2 of 2
                                                                             38104540.1
